The opinion of the court was delivered by
Swayze, J.
The prosecutor was convicted by the recorder of the borough of Vineland of a violation of the sanitary code adopted by the hoard of health. The point now made is that the recorder had no jurisdiction. The procedure is that pre*68scribed by the Board of Health act. Board of Health v. New York, &c., Railroad Co., 48 Vroom 15. By that act jurisdiction is conferred upon district courts, police justices and recorders in cities, and justices of the peace. No authority is conferred upon recorders in boroughs. It is suggested that the recorder of Vineland was also a justice of the peace. It is enough to say that he did not assume to act in that capacity.
The conviction must be set aside, with costs.